 

SALES & PURCHASE AGREEMENT FOR THE ACQUISITION

Of

65% OF AFRICAN RESOURCES (ZAMBIA) LIMITED

 

This agreement is entered on the 31st January, 2013, between

 

(A)ELEMENT RESOURCES INTERNATIONAL LIMITED, a company incorporated under the
laws of Hong Kong, with its registered address at 14th Teda Building, 87 Wing
Lok Street, Sheung Wan, Hong Kong. (“Element” of the “Company”), A Wholly owned
Subsidiary of YINFU GOLD CORPORATION, a company incorporated under the laws of
the State, of Wyoming, USA. With its registered address at Suite 2611, 26th
floor, Office Tower Langham Place, 8 Argyle Street, Mongkok, Hong Kong.
(“Yinfu”)

 

And

 

(B)AFRICAN RESOURCES (ZAMBIA) LIMITED, a company incorporated under the laws of
Zambia, with its registered address at Plot 7445, Twikatane Close, Box 50208,
Lusaka, Zambia. (“ARZL”). Holder to the rights of a Copper Quarrying and
Processing Agreement with

 

(C)Mr. David Chikopa, the mine owner and has a lawful mining rights of the area
to be developed as required by the mines and minerals development act, 2008 (Act
No. 7 of 2008).

  

Collectively known as the Parties and individually hereinafter referred to as
the Party.

 

WHEREAS, Element desires to work together with ARZL in developing the Copper
mine mentioned above, on a joint venture by way of acquiring 65% of the shares
of ARZL.

 

WHEREAS, ARZL has signed a Copper Quarrying and Processing Agreement with Mr.
David Chikopa, the mine owner.

  

 

 

 

WHEREAS, DAVID CHIKOPA will allow African resources(Zambia) Limited) full
unrestricted access to the mine and develop the mine, by installing a processing
plant to enrich and process copper ore to above 25% and above.

 

The venture of quarrying will be done under the following mining concession
license 16154-HQ-SSP under personal name of DAVID CHIKOPA of co-ordinates:
Latitude, [1] 15 deg 00 min 48 sec(S) [2] 15 deg 00 min 48 sec(S) [3] 15 deg 01
min 00 sec(S) [4] 15 deg 01 min 00 sec(S) [5]15 deg 00 min 54 sec(S) [6] 15 deg
00 min 54 sec(S) and longitude: (1) 27 deg 14 min 12 sec[E] (2) 27 deg 14 min 36
sec[E] (3) 27 deg 14 min 36 sec[E] (4) 27 deg 13 min 48 sec[E] (5) 27 deg 13 min
48 sec[E] (6) 27 deg 14 min 12 sec [E] of the coordinate system GCS_Arcl950,
official area 0.3963 sq km.

 

WHEREAS, for the acquisition of the 65% shares of the ARZL, Element has agreed
to finance not less than US$2,000,000 (United States dollar two millions) for
this project.

 

WHEREAS, Tsap Wai Ping, the Director of Element is the Company’s signing
authority.

 

NOW, THEREFORE, in accordance of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agrees as follows:

 

ARTICLE I

SALE AND PURCHASE OF SHARES

 

1.1On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, ARZL agrees to sell, assign,
transfer convey and deliver to Element, 65% of the business assets of ARZL which
consist of the 65% shares rights of the signed Copper Quarrying and Processing
Agreement with Mr. David Chikopa, the mine owner.

  

 

 

1.2Element hereby agrees to purchase and acquire 65% of ARZL and pay ARZL
US$10,000 (United States Ten Thousands Dollars), and finance the project up to
US$2,000,000 (United States Dollar Two Millions). This non interest financing,
or shareholder loan will be repay to Element before profit sharing.

 

ARTICLE II

CLOSING & EXECUTION

 

2.1Within 30 days after the closing, ARZL shall deliver to Tsap Wai Ping for
transmittal to Element duly authorized, properly and fully executed documents in
English, evidencing and confirming the transfer of 65% of the shares of ARZL.

 

2.2ARZL shall execute and deliver to Element, on the Closing Date, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of a 65% shares in ARZL.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF YINFU

 

Element hereby represents and warrants to ARZL as follows (it being acknowledged
that ARZL is entering into this Agreement in material reliance upon each of the
following representations and warranties, and that the truth and accuracy of
each of which constitutes a condition precedent to the obligations of Element
hereunder):

 

4.1 Authorization. Element, represented by Tsap Wai Ping, the President, Chief
Executive Officer and Chairman of YINFU and Element has full power, legal
capacity and authority to enter into this Agreement and to consummate the
transaction herein contemplated, and to perform all obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Element, and
this Agreement is enforceable with respect to ARZL in accordance with its terms.
Neither the execution and delivery of this Agreement, nor the compliance with
any of the provisions hereof, will (a) conflict with or result in a breach of,
violation of or default under any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, license, lease, credit agreement or other
agreement, document, instrument or obligation to which Element is a party or by
which Element or any of its assets or properties may be bound or (b) violate any
judgment, order, injunction, decree, statute, rule or regulation applicable to
Element or the assets or properties of Element.

  

 

 



 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ARZL

 

5.1 Authorization. ARZL has full power, legal capacity and authority to enter
into this Agreement, to execute all attendant documents and instruments
necessary to consummate the transaction herein contemplated, to purchase and
acquire the Common Shares from YINFU and to perform all obligations hereunder.
This Agreement constitutes the legal, valid and binding obligation of ARZL and
this Agreement is enforceable with respect to ARZL, in accordance with its
terms.

 

5.2 Information Regarding this Agreement and the Company. ARZL has obtained such
information regarding the financial position and prospects of Element, as ARZL
considers necessary or appropriate for the purpose of purchasing and acquiring
the Common Shares from ARZL pursuant to this Agreement.

 

5.3 Disclosure of Transference of Control

 

(a) ARZL understands and accepts that certain legal and regulatory filings and
disclosures will be required in order to properly and legally execute the
transfer of control of the shares and assets. Such filings and disclosures
include, but are not limited to the filing of a Schedule 14C Information
Statement pursuant to Section 14(c) of the Securities Exchange Act of 1934 or a
Form 8-K with the United States Securities and Exchange Commission,

 

(a) One or more filings of the Initial statement of beneficial ownership of
securities on Schedule 13D or other similar ownership forms.

 

(b) ARZL will assist fully in the preparation and filing of all such required
filings in order to fully insure that all required filings are executed and
filed properly and in a timely manner.

  

 

 

 

5.4 ARZL warrants and confirms that immediately upon closing it will, undertake
a full and up-to-date audit of the financial position of ARZL, which audit will
be conducted by an auditor qualified by the Public Company Accountability
Oversight Board (P.C.A.O.B.)

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

6.1 Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and the heirs and personal representatives of
each of them, but shall not confer, expressly or by implication, any rights or
remedies upon any other party.

 

6.2 Confidentiality. The Parties agree that the terms and conditions of this
agreement shall be kept strictly confidential and shall not reveal or divulge to
any third party or entities other than for regulatory filings or tax purposes
and/or pursuant to a court order. The parties further agree that any
dissemination of this agreement shall not be made without prior written consent
of the other party.

 

6.3 Governing Law. This Agreement is made and shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Wyoming, USA.

 

6.4 Entire Agreement. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreements, understandings and writings between
the Parties with respect to the subject matter hereof. Each party hereto
acknowledges that no representations, inducements, promises or agreements,
verbal or otherwise, have been made by either party, or anyone acting with
authority on behalf of either party, which are not embodied herein, and that no
other agreement, statement or promise may be relied upon or shall be valid or
binding. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated verbally. This Agreement may be amended or any term
hereof may be changed, waived, discharged or terminated by an agreement in
writing signed by each of the parties hereto.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ON BEHALF OF ELEMENT RESOURCES INTERNATIONAL LIMITED:


 

[logo1.jpg] 

Designated Signing Authority

Tsap Wai Ping

Director

 

ON BEHALF OF AFRICAN RESOURCES (ZAMBIA) LIMITED

 

[logo2.jpg] 

Designated Signing Authority

 



Signature of Witness: /s/ Lau Hon - Leung         Name: LAU HON – LEUNG  

 



 

 

 

COPPER QUARRYING AND PROCESSING

AGREEMENT.

 

THE PLANT DEVELOPER

 

AFRICAN RESOURCES (ZAMBIA) LIMITED

PLOT 7445,

TWIKATANE CLOSE

BOX 50208,

LUSAKA.

ZAMBIA.

 

OVERSEAS DIRECTOR COUNTRY DIRECTOR WONG LAWRENCE KAYUMBA SHERWIN

 

THE MINE OWNER

 

SOKOTELA INVESTMENTS LIMITED

BOX 830014,

MUMBWA.

ZAMBIA.

 

CHIEF EXECUTIVE OFFICER/PRESIDENT DIRECTOR DAVIS CHIKOPA DARLISON CHIKOPA

 

WHEREAS, AFRICAN RESOURCES (ZAMBIA) LIMITED and SOKOTELA INVESTMENTS LIMITED
affirm their willingness and responsibility to perform without delay all of
their respective responsibilities and obligations contained within the terms and
conditions set out herein, in accordance with the terms and provisions of this
Agreement, the parties agrees as follows:

 

PLANT DEVELOPER MINE OWNER

 

1

 

 

CLAUSE 1: SCOPE OF THE AGREEMENT

 

1.1African Resources (Zambia) Limited and Sokotela Investments Limited,
represent that each, respectively, has a full corporate authority to offer and
accept the contract terms included in this Agreement and fully accept the
obligations and responsibilities imposed by the terms of this Agreement.
SOKOTELA INVESTMENT LIMITED represents that it has the lawful mining rights of
the area to be developed as required by the mines and minerals development act,
2008 (Act No. 7 of 2008) and African Resources (Zambia) Limited represents that
it has full financial capability and authority to excavate and enrich copper in
the quality and quantity as hereunder specified and timely pay all the amounts
due to the mine owner according to the terms of this agreement.     1.2Sokotela
Investment Limited will allow African resources (Zambia) Limited full access to
the mine and develop the mine, by installing a processing plant to enrich and up
grade copper ore to above 25% and above.     1.3The venture of quarrying will be
done under the following mining concession license number 12492-HQ-SSP under
SOKOTELA INVESTMENTS Ltd of co-ordinates Latitude, (1) 15 deg 00 min 26.47 sec,
(2) 15 deg 01 min 31.58 sec, (3) 15 deg 01 min 31.62 sec (4) 15 deg 00 min 26.52
sec and Longitude (1) 27 deg 10 min 36.24 sec (2) 27 deg, 10 min, 36.30 sec (3)
27 deg, 09 min, 29.32 sec (4) 27 deg 09 min 29.27 sec the readings degrees,
minutes and seconds and mining concession license number 16154-HQ-SPP under
David Chikopa longitude (1) 27 deg 14 min 12 sec (2) 27 deg 14 min 36 sec (3) 27
deg 09 min 29.32 sec (4) 27 deg 13 min 48 sec and latitude: (1) 15 deg 00 min 48
sec, (2) 27 deg 14 min 12 sec (3) 15 deg 01 min 00 sec (4) 15 deg 00 min 54 sec
Transfer of mining right 11455-HQ_SML of co-ordinates (a) 052400, 8341775 (b)
0526000, 8343200 (c) 0526000, 8340500 (d) 0524000, 8340500 from IMPERIAL
GOLDRICH (Z) LIMITED to mining concession number 12492-HQ-SSP AND 16154-HQ-SSP.

 

2

 

 

CLAUSE 2: DELIVERY TERMS

 

2.1African Resources (Zambia) Limited responsibilities.     2.2To provide
Chinese experts employees to facilitate and ensure the performance of the mine
meet the production requirement of feed stocks.     2.3To set up the processing
plant with density separators or furnace, crushers and grinders.     2.4African
Resources (Zambia) Limited will provide mining equipment such as Excavators,
upper trucks, Dump trucks, front end loaders and industrial Generators.    
2.5Sokotela Investment Limited responsibilities will be.     2.6Arrange all
mining documentations.     2.7Ensure that the export permit is issued for the
processed material to allow accountability on their part.     2.8Assist the
electric power and water set up per application process.     2.9Assist the
employee’s security and work relationship, where necessary.

 

CLAUSE 3: DURATION OF CONTRACT

 

3.1The contract of this agreement will be valid for 40 calendar years.

 

CLAUSE 4: SHARE ALLOTMENT ON NET PROFIT AND FINANCES

 

4.1Sokotela Investment Limited will be paid 15% of the net profit from the total
copper ore processed from their mine.     4.2The out sourced copper ore from the
surrounding mines, Sokotela Investments Limited will be paid 2.5% net profit
from the total output.     4.3The price of the copper concentrate will be
determined by the market price, a discount is always attached since the product
is not 99.9% pure.     4.4African Resources (Zambia) Limited will cover all the
direct and indirect cost and over head cost incurred during the running of the
mining operations.     4.5All taxes will be remitted upon export of copper
concentrate from the net profit as required by Zambia Revenue Authority or
Ministry of Finance.

 

3

 

 

CLAUSE 5: COMMODITY

 

5.1The commodity that is the subject of this agreement is Enriched Copper ore
25% and above.

 

CLAUSE 6: QUALITY AND QUANTITY

 

6.1The minimum quantity of copper ore to be quarried is 700 tones per day,
explosives will be use to achieve this goal.     6.2The Developer will also set
a laboratory by the mining site to control the quality of the material
processed.

 

CLAUSE 7: WHOLE AND ONLY CONTRACT

 

7.1This document shall form the whole and only contract between the parties and
any representations made by or behalf of any party shall not have any effect
unless set out in writing and signed by both parties.

 

CLAUSE 8: NON-WAIVER

 

8.1No waiver of any of the terms and conditions hereof will be binding for any
purpose unless expressed in writing and signed by both parties, and any such
waiver will be effective only in the specific instance and for the purpose
given.     8.2No relaxation or indulgence granted by the mine owner or failure
or delay or omission by the miner owner to timorously or diligently enforce any
of its rights under this agreement shall be deemed to amount to a waiver of
that, or any other right.     8.3No partial exercise of any right, power or
privilege shall prelude other or further exercise thereof or the exercise of any
other right power or privilege.

 



4

 

 

CLAUSE 9: NON-CIRCUMVENTION

 

9.1Parties will not any manner, solicit, nor accept any business in any manner
from sources of their affiliate, which sources were made available through this
Agreement, without the express permission of the party who made available the
source. In the event of circumvention of this Agreement by any party, directly
or indirectly the circumvented party shall be entitled to a legal penalty equal
to the maximum earnings it should realize from such a transaction plus any and
all expenses, including but limited to all legal cost and expenses to recover
the lost revenue.

 

CLAUSE 10: FORCE MAJEURE

 

10.1No party have any claims against any other party (“the affected party”) for
any delay or failure of affected party to carry out any of it obligation under
this agreement arising from the attributable to an act of God, war, terrorism,
government, labour action or unrest, failure of the suppliers or contractors or
any other cause whatsoever beyond the control of the affected party (“Force
Majeure”), as per provisions under icc500.

 

10.2The performance of the obligations of the affected party shall be suspended
for the duration of the force majeure, which shall be deemed to commence only
upon the date of written notice by the affected party to the other party. Upon
cessation of the force majeure, this agreement shall become fully operative and
the affected party shall immediately resume its performance.

 

10.3If the suspension of performance continues for more than 90 (ninety)
consecutive calendar days, then either party may summarily terminate this
agreement by written notice to the other party, prior to the cessation of the
force majeure.

 

CLAUSE 11: ARBITRATION

 

11.1All dispute arising from this Agreement or the excavation and performance
hereof shall be settled amicably by negotiation. If a dispute cannot be solved,
any controversy or claim arising out of or in relation to this Agreement or the
breach hereof, shall be brought for final settlement under the rules of
conciliation and arbitrators of International Chamber of Commerce, by 3 (three)
arbitrators appointed in accordance paid rules.

 

5

 

  

11.2Neither party shall fail to comply in timely way with their obligations
under this Agreement regardless or whether a dispute has arisen or whether it
has proceeded to arbitration. Finding(s) as assessed by the arbitration panel
will be final and binding on both parties.

 

CLAUSE 12: EFFECTIVE DATE

 

12.1This contract shall come into effect when African Resources (Zambia) Limited
and Sokotela Investment Limited have both signed and initialized the present
document.

 

CLAUSE 13: GENERAL PROVISIONS

 

13.1No individual person among the parties is allowed to attach personal credit
or collateral of any form to the processed mineral ore. In the event that this
happens, the individual person will liquidate this debt without any interference
in the operations of the quarry from the outside be it government agencies or
legal bodies or entities.

 

13.2The language of the contract and the correspondences, notices, invoices,
certificates, bill of lading shall be in English.

 

13.3This contract shall supersedes all prior negotiations, representations and
agreements. And the of worship which is the Kingdom Hall area shall be secured
and will not be interfered with regards to this contract.

 

13.4The liabilities towards the other parties is limited to penalties, charges
damages and remedies expressly stated in this contract. Neither side shall raise
any claim on the other for losses of use profit or contracts, indirect and
consequential loss arising under the law of contract or tort including
negligence and breach of duties.

 

13.5Grammatical mistakes and typing errors, if any shall not be regarded as
contradiction.

 

6

 

  

In witness whereof, the parties hereto have executed this Agreement on the SIXTH
Day of SEPTEMBER 2012.

 

The 1st party

 

For: African Resources (Zambia) Limited

 

Name: KAYUMBA SHERWIN   Signature: /s/ Kayumba Sherwin           Witness:     Id
No:  

 

The 2nd party

 

For: Sokotela Investment Limited

 

Name: DAVID CHIKOPA   Signature: /s/ David Chikopa           Witness:     Id No:
 

 

 [logo5.jpg]

 

7

 

 